IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: APPEAL OF COUNCIL ROCK     : No. 213 MAL 2015
SCHOOL DISTRICT FROM THE          :
DECISION OF THE BUCKS COUNTY      :
BOARD OF ASSESSMENT APPEALS       : Petition for Allowance of Appeal from the
DATED: NOVEMBER 9, 2007 TAX       : Order of the Commonwealth Court
PARCEL #29-010-075-004            :
MUNICIPALITY: NEWTOWN TOWNSHIP    :
ASSESSMENT FOR YEAR: 2008         :
PROPERTY OF: LMC PROPERTIES,      :
INC.                              :
                                  :
                                  :
PETITION OF: LMC PROPERTIES, INC. :


                                     ORDER


PER CURIAM

     AND NOW, this 26th day of August, 2015, the Petition for Allowance of Appeal is

DENIED.